     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 1 of 33 Page ID #:1




1    THE RUDD LAW FIRM
     Christopher L. Rudd (SBN 130713)
2    E-mail: clrudd@ruddlawla.com
     4650 Sepulveda Boulevard, Suite 205
3    Sherman Oaks, CA 91403
     Tel.: 310.663.0705
4    Fax: 310.359.0258
5    Counsel for Plaintiff and the Proposed Class
6    [Additional counsel appear on signature page]
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10   TIFFANY WHITTINGTON,                         Case No.: 2:21-cv-1830
     individually and on behalf of others
11   similarly situated,                          CLASS ACTION COMPLAINT
                                                  FOR DAMAGES
12                Plaintiff,
                                                  (1) Common Law Fraud;
13         v.                                     (2) Quasicontract;
                                                  (3) Negligent Misrepresentation;
14   KIDSEMBRACE, LLC, a California               (4) Violation of the North Carolina
     limited liability company,                   Unfair and Deceptive Trade Practices
15                                                Act, N.C. Gen. Stat. §§ 75-1.1, et seq.
                  Defendant.
16                                                JURY TRIAL DEMANDED
17
18         Plaintiff TIFFANY WHITTINGTON (“Plaintiff”), on behalf of herself and
19   all others similarly situated, brings this action against KidsEmbrace, LLC
20   (“KidsEmbrace”) for its misleading marketing and sale of defective booster seats
21   to Plaintiff and other consumers resulting in violation of state consumer statutes
22   and common law.
23         Plaintiff’s allegations are based upon personal knowledge as to herself and
24   her own actions, and upon information and belief as to all other matters.
25   I.    JURISDICTION AND VENUE
26                This Court has subject matter jurisdiction over this action pursuant to
27   29 U.S.C. §§ 1332 and 1367 because this is a class action in which the matter or
28   controversy exceeds the sum of $5,000,000, exclusive of interests and costs, and in

                                   CLASS ACTION COMPLAINT
                                              1
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 2 of 33 Page ID #:2




1    which some members of the proposed Class (including Plaintiff) are citizens of a
2    state different from KidsEmbrace.
3                 This Court has personal jurisdiction over KidsEmbrace because it
4    transacts business in the United States, including in this District, has substantial
5    aggregate contacts with the United States, including in this District, engaged in
6    conduct that has had a direct, substantial, reasonably foreseeable, and intended
7    effect of causing injury to persons throughout the United States, and purposefully
8    availed itself of the laws of the United States.
9                 In accordance with 28 U.S.C. § 1391, venue is proper in this District
10   sue a substantial part of the conduct giving rise to Plaintiff’s claims occurred in
11   this District, and KidsEmbrace transacts business in and is headquartered in this
12   District.
13   II.    PARTIES
14          a.    Defendant
15                Defendant KidsEmbrace, LLC is a California limited liability
16   company with its principal place of business at 6711 Odessa Avenue, Van Nuys,
17   California 91406. Plaintiff is informed and believes, and upon such information
18   and belief alleges, that KidsEmbrace has a sole member, its manager, who is a
19   citizen of California, and that if KidsEmbrace has more than one member (or its
20   sole member is not its manager), then at least one member of KidsEmbrace is a
21   citizen of a state other than North Carolina. KidsEmbrace designs, manufactures,
22   markets, sells, and distributes the Booster Seats throughout the United States.
23          b.    Plaintiff
24                Plaintiff Tiffany Whittington is a citizen of the State of North Carolina,
25   residing in Jamestown, North Carolina.
26                In or around December, 2020, Plaintiff bought two (2) KidsEmbrace
27   DC Comics Batman Highback booster seats online from Amazon for her son who
28   weighed less than 40 pounds at the time of purchase. Plaintiff decided to buy the

                                   CLASS ACTION COMPLAINT
                                               2
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 3 of 33 Page ID #:3




1    Booster Seat based in part on KidsEmbrace’s representations that it was “safe” for
2    children as light as 30 pounds and as young as three-years-old, and it was “SIDE
3    IMPACT TESTED” (i.e., it would protect the child occupant in frontal, side, rear
4    & rollover crashes). These representations were among the primary reasons
5    Plaintiff chose the Booster Seat. At the time of purchase, Plaintiff did not know
6    that the Booster Seat could not perform as advertised nor that the side-impact
7    testing was meaningless. Nor was Plaintiff aware that there are no federal
8    standards for side-testing of booster seats.
9                 Indeed, Plaintiff would not have purchased the Booster Seat, or would
10   have paid less for it, had she known that there was no federal side-impact testing
11   standard or that the Booster Seat was not safe for children as light as 30 pounds
12   and as young as three-years-old. Plaintiff stopped using the Booster Seat. Plaintiff
13   Whittington has suffered a concrete injury as a direct and proximate result of
14   KidsEmbrace’s misconduct, and would not have purchased the Booster Seat, or
15   would have paid less for it, had KidsEmbrace not concealed that its side-impact
16   testing did not comply with federal standards because no such standards exist; that
17   the Booster Seats would not provide any appreciable safety to its child occupants
18   in the event of a side-impact crash; and that the Booster Seats were not suitable for
19   children under 40 pounds.
20   III.   NATURE OF THE ACTION
21                KidsEmbrace manufactures and markets children’s products,
22   including infant car seats and booster seats. In the early 2000s, KidsEmbrace
23   introduced its “Highback” booster car seat for children as light as 30 pounds.
24                KidsEmbrace’s Highback booster car seats (the “Booster Seats”) are
25   designed to raise children up to the proper height for the seatbelt. The Booster
26   Seats are not equipped with five-point harness restraints.
27
28
                                   CLASS ACTION COMPLAINT
                                               3
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 4 of 33 Page ID #:4




1                                  KidsEmbrace Highback
2
3
4
5
6
7
8
9
10
11
12                Although KidsEmbrace labeled and marketed the Booster Seats in the
13   United States as (1) “side impact tested” and (2) safe for children as light as 30
14   pounds and as young as three-years-old, KidsEmbrace has known for decades that
15   these statements are false and misleading. The Booster Seats do not appreciably
16   reduce the risk of serious injury or death from side-impact accidents, its testing
17   does not show that the Booster Seats are safe in a side-impact collision, and the
18   Booster Seats are not safe for children under 40 pounds or under four-years-old.
19                KidsEmbrace omitted and concealed material facts about the Booster
20   Seats from its marketing including: (1) KidsEmbrace’s side-impact testing did not
21   comply with federal standards because no such standards exist; (2) the testing did
22   not show that the Booster Seats were safe in a side-impact collision; (3) the
23   Booster Seats in fact would not provide any appreciable safety to their child
24   occupants in the event of a side-impact crash; and (4) the Booster Seats were not
25   suitable for children under 40 pounds.
26                Since 1987, Canada has prohibited the use of booster seats for
27   children under 40 pounds; instead, those children must be placed in car seats with a
28
                                   CLASS ACTION COMPLAINT
                                               4
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 5 of 33 Page ID #:5




1    five-point harness. 1
2                 In the United States, the National Highway Traffic Safety
3    Administration (“NHTSA”) warns against using any booster seat for any child
4    weighing less than 40 pounds, noting that such use can endanger those children.
5    Instead, NHTSA cautions that parents should continue to use seats that have an
6    internal five-point harness until the child reaches 40 pounds. 2 A 2009 NHTSA
7    study recognized that “[t]he primary reasons for injuries to children restrained at
8    the time of motor vehicle crashes” include “premature graduation from harnessed
9    safety seats to booster seats.” 3 In 2010, NHTSA issued a report reiterating,
10   “[f]orward-facing (convertible or combination) child seats are recommended for
11   children age 1 to 4, or until they reach 40 lbs,” and finding that, “[e]arly graduation
12   from child restraint seats (CRS) to booster seats may also present safety risks.” 4
13   Numerous U.S. safety organizations advise parents to continue to put their children
14   in forward-facing child seats until they reach 40 pounds.
15                Nevertheless, KidsEmbrace sought to increase its sales and market
16   share by falsely claiming that parents can safely transition their children from child
17   restraint seats to Booster Seats once they reach 30 pounds, even though scientific
18   and crash test evidence proves that to be extremely risky and unsafe.
19   1
       See Daniela Porat, Patricia Callahan, Evenflo, Maker of the "Big Kid" Booster
20   Seat, Put Profits Over Child Safety, PROPUBLICA (Feb. 6, 2020), available at
     https://www.propublica.org/article/evenflo-maker-of-the-big-kid-booster-seat-put-
21   profits-over-child-safety (hereinafter, “ProPublica”) (last visited Oct. 15, 2020).
22
     2
       See, NHTSA, “Booster Seat Effectiveness Estimates Based on CDS and State
     Data,” https://crashstats.nhtsa.dot.gov/Api/Public/ViewPublication/811338 (July
23   2010) (last visited Nov. 16, 2020).
     3
       See K.E. Will, et al., “Effectiveness of Child Passenger Safety Information For
24   the Safe Transportation of Children,” (NHTSA 2015) at 1, available at
     https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/812121-
25   safe_transportation_of_children.pdf (citing Arbogast et al., “Effectiveness of belt
26   positioning booster seats: An updated assessment” (2009) (last visited Nov. 1,
     2020)).
27   4
       See NHTSA, “Booster Seat Effectiveness Estimates Based on CDS and State
     Data,” https://crashstats.nhtsa.dot.gov/Api/Public/ViewPublication/811338 (July
28   2010) (last visited Nov. 1, 2020).
                                   CLASS ACTION COMPLAINT
                                               5
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 6 of 33 Page ID #:6




1                 On its website and in its marketing materials, KidsEmbrace claims
2    that the Booster Seats provide substantial side-impact safety as supported by side-
3    impact testing. 5 KidsEmbrace presents its tests as tough, exceeding government
4    requirements, and meeting or exceeding child restraint criteria under Federal Motor
5    Vehicle Safety Standard 213 (“FVMSS 213”).
6                 However, there are no federal standards for side-testing of booster
7    seats. In reality, KidsEmbrace designs its own tests. Its tests merely involve a
8    booster seat on a bench moving sideways at 20 miles per hour and then
9    decelerating without impact. 6
10                A federal investigation of KidsEmbrace revealed that KidsEmbrace
11   represents that it side-impact testing covered all KidsEmbrace products, including
12   the Booster Seats, but it applies only to a limited range of combination booster
13   seats that convert from a car seat with a 5-point harness to a booster seat, and those
14   combination seats are only tested in the harness configuration, not the booster
15   configuration.” 7
16                Independent tests performed at the Medical College of Wisconsin, a
17   lab that also performs tests for federal researchers, reveal that when a booster seat
18   similar to the Booster Seat is side-impact tested using the typical force of a side-
19
     5
       See “KidsEmbrace SAFTY Certificates and Awards,” available at
20   https://www.kidsembrace.com/pages/safety-is-1-for-
     kidsembrace#:~:text=Additionally%2C%20KidsEmbrace%20combination%20Boo
21   ster%20Car,parents%20to%20make%20safety%20fun. (last visited January 20,
     2021) (“Additionally, KidsEmbrace combination Booster Car Seats are side-impact
22   tested, a non-requirement within the U.S. and Canada, which has been deemed a
     company requirement to ensure we go above and beyond empowering parents to
23   make safety fun.”).
     6
       U.S. House Committee on Oversight and Reform, Subcommittee on Economic
24   and Consumer Policy. Booster Seat Manufacturers Give Parents Dangerous
     Advice: Misleading Claims, Misleading Safety Testing, and Unsafe
25   Recommendations to Parents About When They Can Transition Their Children
     from Car Seats to Booster Seats (116th Congress., Dec. 12, 2020) at 14; available
26   at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-12-
     10%20Subcommittee%20on%20Economic%20and%20Consumer%20Policy%20S
27   taff%20Report%20on%20Booster%20Seat%20Investigation.pdf (last accessed
     February 25, 2021).
28   7
       Id.
                                   CLASS ACTION COMPLAINT
                                               6
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 7 of 33 Page ID #:7




1    impact collision, the child-sized crash dummies properly positioned are thrown far
2    outside the boundaries of the booster seat. 8
3                  KidsEmbrace knew or should have known the dangers posed by side-
4    impact crashes to children seated in the Booster Seats and the proper side-impact
5    testing of similar booster seats demonstrates the presence of those dangers rather
6    than showing that the Booster Seats are safe. For example, in a side impact test
7    conducted by experts in a case against Graco brought by a family whose child was
8
9
10
11
12
13
14
15   permanently injured after suffering a collision while riding in a TurboBooster, the
16   child-sized test-dummy was violently thrown outside the boundaries of the
17   TurboBooster. According to the expert who viewed the video, the seat allowed
18   “severe head and torso excursion.” 9
19
20                 Nonetheless, KidsEmbrace, continues to market its Booster Seats as
21   safe for children weighing less than 40 pounds, and continues to market its Booster
22   Seats as “SIDE IMPACT TESTED,” posting on its website the following
23   “certificate”: 10
24
     8
       See ProPublica, infra n.1.
25   9
       Restraint System Analysis Report at 33, McCune v. Graco Children’s Products
     Inc., No 5:2009cv00107 (E.D. Tex. June 6, 2011), ECF. No. 97-5.
26   10
        See “KidsEmbrace SAFETY Certificates and Awards,” available at
     https://outlook.office365.com/owa/aspenpointe@masonllp.com/groupsubscription.
27   ashx?action=join&source=MSExchange/LokiServer&guid=2e3aee23-867e-4a51-
     bb99-284c92c84b60 (last visited Feb. 3, 2021) (“KidsEmbrace products have
28
                                   CLASS ACTION COMPLAINT
                                               7
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 8 of 33 Page ID #:8




1
2
3
4
5                 Had KidsEmbrace truthfully disclosed and reported that the safe
6    weight range of its Booster Seats was above 40 pounds, no parent would have
7    purchased the Booster Seats for a child weighing less than 40 pounds. Similarly, no
8    parent would have purchased the Booster Seats, if KidsEmbrace had truthfully
9    disclosed and reported that the side-impact testing it conducted did not actually
10   establish the safety of its Booster Seats in a side-impact collision, that the testing
11   did not comply with federal standards because no such standards exist, and that the
12   Booster Seats would not provide any appreciable safety to its child occupants in
13   the event of a side-impact crash. Instead, KidsEmbrace failed to disclose the proper
14   weight range and insufficient and ineffective side-impact testing. KidsEmbrace
15   further embarked on a disinformation campaign aimed at convincing millions of
16   consumers that its Booster Seats are safe for children as light as 30 pounds and that
17   they provide appreciable safety to occupants in side-impact collisions.
18                On December 10, 2020, the United States House of Representatives’
19   Subcommittee on Economic and Consumer Policy issued a staff report entitled
20   Booster Seat Manufacturers Give Parents Dangerous Advice: Misleading Claims,
21   Misleading Safety Testing, and Unsafe Recommendations to Parents About When
22   They Can Transition Their Children from Car Seats to Booster Seats. The report
23   details the Subcommittee’s findings concerning the safety of child booster seats
24   marketed in the United States. The Subcommittee focused its investigation on
25
26
     tested for side impact environments suggested by the National Highway Traffic
27   Safety Administration (NHTSA), something the competition doesn't do. We have
     designed the head support to be deep and large in order to maximize its side impact
28   protection.”).
                                    CLASS ACTION COMPLAINT
                                                8
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 9 of 33 Page ID #:9




1    seven of the nation's largest booster seat manufacturers, including KidsEmbrace. 11
2                 The report concludes that KidsEmbrace and other manufacturers of
3    booster seats, “have endangered the lives of millions of American children and
4    misled consumers about the safety of booster seats by failing to conduct
5    appropriate side-impact testing, deceiving consumers with false and misleading
6    statements and material omissions about their side-impact testing protocols, and
7    unsafely recommending that children under 40 pounds and as light as 30 pounds
8    can use booster seats.” 12
9                 Plaintiff brings this proposed class action for damages and injunctive
10   relief on behalf of themselves and all other persons and entities nationwide who
11   purchased a Booster Seat. Plaintiff brings this class action for violations of relevant
12   state consumer protection statutes, consumer fraud, breach of warranty, common
13   law fraud, and unjust enrichment. Plaintiff seeks injunctive and declaratory relief,
14   damages, interest, costs and reasonable attorneys’ fees.
15   IV.   GENERAL FACTUAL ALLEGATIONS
16         a.     Background of KidsEmbrace
17                KidsEmbrace is one of the leading manufacturers and marketers of
18   infant and juvenile products, including the Booster Seats. KidsEmbrace sells its
19   products through national retail stores such as Walmart and Target, as well as
20   online via Amazon.com, and direct-to-consumer through its website
21   KidsEmbrace.com.
22
23
     11
        U.S. House. Committee on Oversight and Reform. Subcommittee on Economic
24   and Consumer Policy. Booster Seat Manufacturers Give Parents Dangerous
     Advice: Misleading Claims, Misleading Safety Testing, and Unsafe
25   Recommendations to Parents About When They Can Transition Their Children
     from Car Seats to Booster Seats. (116th Congress). Text from:
26   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-12-
     10%20Subcommittee%20on%20Economic%20and%20Consumer%20Policy%20S
27   taff%20Report%20on%20Booster%20Seat%20Investigation.pdf (last accessed
     February 25, 2021).
28   12
        Id.
                                   CLASS ACTION COMPLAINT
                                               9
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 10 of 33 Page ID #:10




1            b.     The Development of Car Seats
2                   The first child restraint systems were introduced in 1968, and the first
3     child passenger safety law was passed in Tennessee ten years later.
4                   In the late 1970s, the U.S. public’s increasing awareness of the high
5     rates of morbidity and mortality for child passengers resulted in rapid proliferation
6     of state laws on the issue.
7                   Between 1977 and 1985, all fifty states adopted laws aimed at
8     reducing harm to infants and child passengers by requiring the use of a child
9     restraint device. 13
10                  In the early 1980s, states started requiring crash testing for car seats.
11                  There is and has been a wealth of industry data, recommendations,
12    and “best practice” guidelines not readily available to consumers about the
13    appropriate weight range for children to use booster seats.
14                  For example, the “1989 AAP Car Safety Guidelines” recommended
15    keeping a child in a convertible seat “for as long as possible” and using booster
16    seats only for children 40 pounds and over.
17                  On information and belief, KidsEmbrace knew about a NHTSA flier
18    pending approval in 1992 that stated: “A toddler over one year of age, weighing 20
19    to 40 pounds, is not big enough for a booster seat in a car. He needs the extra
20    protection for his upper body and head that a harness with hip and shoulder straps
21    can give.” This flier was included in a 1996 safety study issued by the National
22    Transportation Safety Board. 14
23
      13
        See id.
24    14
        National Transportation Safety Board, Safety Study, The Performance And Use
      Of Child Restraint Systems, Seat Belts And Airbags For Children In Passenger
25    Vehicles, Volume 1: Analysis. NTSB/SS – 96/01. (1996)
      https://books.google.com/books?id=Ufw5AQAAMAAJ&pg=PA125&lpg=PA125
26    &dq=%22A+toddler+over+one+year+of+age,+weighing+20+to+40+pounds,+is+n
      ot+big+enough+for+a+booster+seat%22&source=bl&ots=_CgFFf67VI&sig=ACf
27    U3U0sxpAZJs_K01GyMYG__-
      ivhhjuFA&hl=en&sa=X&ved=2ahUKEwiRicD4moXtAhXBGs0KHfxGDccQ6AE
28    wAHoECAIQAg#v=onepage&q&f=false.
                                     CLASS ACTION COMPLAINT
                                                 10
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 11 of 33 Page ID #:11




1                  Beginning in the 1990s, NHTSA and professional associations like the
2     American Academy of Pediatrics (“AAP”) developed child passenger safety
3     standards and guidelines that cover a wider range of child passenger safety issues
4     to better protect children from injuries. Among other things, they emphasized the
5     importance of three types of safety practices to protect children: (1) device-based
6     restraints tailored to the age/size of individual child passengers; (2) rear-facing
7     seats; and (3) seatbelts for children who outgrew child restraint devices.
8                  In the early 2000s, the CDC and many states began passing
9     regulations requiring toddlers who were too small to be protected by regular seat
10    belts to use child safety seats. In 2000, Massachusetts and California implemented
11    laws requiring booster seats for children over 40 pounds.
12                 In 2010, NHTSA issued a report reiterating that “[f]orward-facing
13    (convertible or combination) child seats are recommended for children age 1 to 4,
14    or until they reach 40 lbs” and finding that “[e]arly graduation from child restraint
15    seats (CRS) to booster seats may also present safety risks.”15 These recommended
16    convertible or combination safety seats use integrated harnesses, rather than
17    seatbelts, to keep children in place.
18                 And in 2011, the AAP revised its 1989 Policy Statement, issuing a
19    best practice recommendation that children from 2 to 8 years of age should remain
20    in convertible or combination child safety seats, so long as their weight was less
21    than the limit for the seats. NHTSA updated its guidelines shortly thereafter to
22    reflect the AAP’s recommendations: 16
23
24
      15
         See NHTSA, “Booster Seat Effectiveness Estimates Based on CDS and State
25    Data,” https://crashstats.nhtsa.dot.gov/Api/Public/ViewPublication/811338 (last
      visited Oct. 25, 2020).
26    16
         See NHTSA, “NHTSA Releases New Child Seat Guidelines” (March 21, 2011),
      available at
27    https://one.nhtsa.gov/portal/site/NHTSA/menuitem.554fad9f184c9fb0cc7ee21056b
      67789/?vgnextoid=47818846139ce210VgnVCM10000066ca7898RCRD&vgnextc
28    hannel=c9f64dc9e66d5210VgnVCM100000656b7798RCRD&vgnextfmt=default.
                                    CLASS ACTION COMPLAINT
                                                11
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 12 of 33 Page ID #:12




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16                 According to the AAP, the most recent evidence-based, best practices
17    for optimizing passenger safety include:
18                i.     All infants and toddlers should ride in a rear-facing car safety
19                       seat as long as possible, until they reach the highest weight or
20                       height allowed by their car seat manufacturer. Most convertible
21                       seats have limits that will permit children to ride rear-facing for
22                       2 years or more.
23               ii.     All children who have outgrown the rear-facing weight or height
24                       limit for their seat should use a forward-facing seat with a
25                       harness for as long as possible, up to the highest weight or height
26                       allowed by the manufacturer.
27              iii.     All children whose weight or height exceed the forward-facing
28                       limit for their car seat should use a belt-positioning booster seat

                                   CLASS ACTION COMPLAINT
                                              12
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 13 of 33 Page ID #:13




1                         until the vehicle lap and shoulder seat belt fits properly, typically
2                         when they have reached 4 feet, 9 inches in height and are between
3                         8 and 12 years of age. 17
4                  While car seat recommendations have changed, the AAP has long
5     embraced one central principle: parents should not move children from a harnessed
6     seat to a booster seat until they reach the maximum weight or height of their
7     harnessed seat. Specifically, since the early 2000s, the AAP has advised that children
8     who weigh 40 pounds or less—at the time, the weight limit of most harnessed
9     seats—are best protected in a seat with its own internal harness. Today, almost all
10    harnessed seats can accommodate children up to 65 pounds and as tall as 4 feet, 1
11    inch, and some fit children up to 90 pounds.
12                 And even this 40-pound threshold is no longer considered ideal. Since
13    2011, the AAP has recommended (consistent with the above) that children stay in
14    harnessed seats “as long as possible”—that is, in many cases, until they are 65
15    pounds (and in some cases up to 90 pounds).
16                 These thresholds are crucial because, according to scientific consensus,
17    booster seats do not adequately protect toddlers. To deliver its full safety benefit in
18    a crash, an adult seat belt must remain on the strong parts of a child’s body—i.e.,
19    across the middle of the shoulder and the upper thighs. Even if young children are
20    tall enough for a belt to reach their shoulders, they rarely sit upright for long and
21    often wriggle out of position.
22                 By contrast, a tightly adjusted five-point harness secures a child’s
23    shoulders and hips, and goes between the legs. Harnesses secure children’s bodies
24    so that they are less likely to be ejected, and they disperse crash forces over a wider
25    area.
26
27    17
        See Dennis R. Durbin et al., Child Passenger Safety, 142(5) PEDIATRICS (2018),
      available at https://pediatrics.aappublications.org/content/142/5/e20182460 (last
28    accessed Feb. 25, 2021).
                                       CLASS ACTION COMPLAINT
                                                 13
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 14 of 33 Page ID #:14




1              c.    KidsEmbrace Booster Seats
2                    KidsEmbrace launched the Highback to address the market for young
3     children who were too large for a child harness car seat, but who were still too
4     small to properly fit in a seat belt. The Highback elevated children so that the
5     automobile seat belt system fit more securely.
6              d.    Despite Conclusive Evidence That Its Products Are Dangerous
7                    For Children Within The Weight Range It Specifies,
8                    KidsEmbrace Markets Its Booster Seats As Safe For Children
9                    Under 40 Pounds and Side-Impact Tested.
10                   KidsEmbrace represented to consumers that the Booster Seats “can be
11    used for children over 3 years old, 30 to 100 pounds and 38 to 57 inches in height”
12    and have been tested “for side impact environments suggested by the National
13    Highway Traffic Safety Administration (NHTSA), something the competition
14    doesn't do.” 18
15                   But these claims are false. KidsEmbrace has long known that children
16    under 40 pounds were at risk of serious injury and death if they were riding in a
17    Booster Seat during a car crash, and yet it still marketed its Booster Seats as safe
18    for children weighing as little as 30 pounds.
19                   Canada has prohibited the use of booster seats for children under 40
20    pounds since 1987. 19
21                   Ignoring the nationally-recognized safety guidelines and best practices
22    for booster seats available to the industry allowed KidsEmbrace to increase its
23    share of the booming booster seat market.
24
      18
         See “KidsEmbrace SAFETY Certificates and Awards,” available at
25    https://www.kidsembrace.com/pages/safety-is-1-for-kidsembrace (last visited Feb.
      3, 2021) (“KidsEmbrace products have tested for side impact environments
26    suggested by the National Highway Traffic Safety Administration (NHTSA),
      something the competition doesn't do. We have designed the head support to be
27    deep and large in order to maximize its side impact protection.”).
28    19
           See ProPublica, Supra n.1.
                                        CLASS ACTION COMPLAINT
                                                  14
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 15 of 33 Page ID #:15




1                  By advertising the 30-pound minimum weight, KidsEmbrace
2     deliberately intended to convince parents to move their small children out of child
3     harness restraint systems and into the Booster Seats, generating enormous profits
4     for KidsEmbrace while endangering children.
5           e.     KidsEmbrace Continues to Market Its Booster Seats As Safe For
6                  Children Under 40 Pounds.
7                  KidsEmbrace advertises on its website that its Booster Seats are safe
8     for children as light as 30 pounds. 20
9                  On Amazon.com, KidsEmbrace continues to tell parents that its
10    Booster Seats are “designed for children a minimum of 3 years old, weighing 30-
11    100lbs., and measuring 38" to 57" in height.” 21
12          f.     KidsEmbrace Markets Its Booster Seats As “Side Impact Tested”
13                 And Safe For Children Under 40 Pounds, Despite Conclusive
14                 Contrary Evidence From Side-Impact Testing.
15                 KidsEmbrace “SAFETY Certificates and Awards” page boasts that
16    the Booster Seats “have tested for side impact environments suggested by the
17    National Highway Traffic Safety Administration (NHTSA) …” and that “[w]e
18    have designed the head support to be deep and large in order to maximize its side
19    impact protection.” 22
20                 Even the design of the Booster Seat is intended to deceive the
21    consumer. KidsEmbrace designed the headrests of its Booster Seats with small
22    pieces of material that extend forward from the backrest to give the illusion of
23    20
         KidsEmbrace, KidsEmbrace DC Comics Batman High Back Booster Car Seat
      (online at www.kidsembrace.com/collections/all-kidsembrace-booster-
24    seats/products/kidsembrace-dc-comics-convertible-batman-high-back-booster-car-
      seat) (accessed Feb. 3, 2021).
25    21
         See https://www.amazon.com/KidsEmbrace-High-Back-Booster-Marvel-Spider-
      Man/dp/B019DHBWES/ref=sr_1_1?crid=2LJASAO1UI0UD&dchild=1&keyword
26    s=kidsembrace+high-
      back+booster+car+seat&qid=1612375330&sprefix=kidsembrace%2Caps%2C147
27    &sr=8-1 (last visited Feb. 3, 2021).
      22
         https://www.kidsembrace.com/pages/safety-is-1-for-kidsembrace (last visited
28    Feb. 3, 2021).
                                     CLASS ACTION COMPLAINT
                                               15
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 16 of 33 Page ID #:16




1     providing additional protection.
2                  Although KidsEmbrace knew—but did not disclose—that these
3     headrests provide no actual security against side-impacts, KidsEmrace continues to
4     misrepresent their safety features. Specifically, KidsEmbrace falsely assures
5     parents that the side-impact tested is a non-requirement “to ensure we go above
6     and beyond empowering parents to make safety fun” and “meet or exceed
7     government safety standards” 23
8                  What KidsEmbrace did not tell consumers is that the federal
9     government has no side-impact testing rules or standards for child safety seats.
10    As a result, KidsEmbrace’s representations that its Booster Seats surpass a non-
11    existent side-impact testing standard are misleading. Currently, the only
12    government-issued crash test standard simulates head-on collisions. KidsEmbrace
13    took advantage of this regulatory gap and seized the opportunity to devise its own
14    side-impact testing and concealed its specifics from consumers.
15                 A Child Restraint System must comply with FMVSS 213 to be sold it
16    in the U.S. market, but that standard does not apply to side-impact testing. Even if
17    it did, FMVSS 213 is a minimum performance standard and manufacturer self-
18    certify whether they meet this very low standard.
19                 In truth, KidsEmbrace’s side-impact tests were insufficient, with no
20    reasonable standard whatsoever
21                 KidsEmbrace’s foregoing representations regarding safety, testing,
22    and its supposed surpassing of federal government safety standards are materially
23    false and misleading for all of the reasons discussed above.
24                 Similarly, KidsEmbrace’s concealment and omission of the inherent
25    dangers in using the Booster Seats with children under 40 pounds, the inadequacy
26    of KidsEmbrace’s side-impact testing, the Booster Seats’ lack of stability and
27    containment in side-impacts, and/or the Booster Seats’ complete lack of side-
28    23
           Id.
                                    CLASS ACTION COMPLAINT
                                               16
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 17 of 33 Page ID #:17




1     impact protection, are materially misleading.
2           g.     U.S. House of Representatives’ Investigates Misleading Marketing
3                  Tactics Used by Booster Seat Manufacturers
4                  On December 10, 2020, the United States House of Representatives’
5     Subcommittee on Economic and Consumer Policy issued a staff report on the
6     marketing tactics used by seven of the nation’s largest booster seat Manufacturers,
7     including KidsEmbrace. 24
8                  As part of the Subcommittee investigation, staff members analyzed
9     “thousands of pages of previously non-public documents from those seven
10    companies, including internal records detailing side-impact testing protocols;
11    written results of side-impact tests; videotapes of side-impact tests; and internal
12    communications regarding marketing, instructions, and safety labeling.” 25
13                 The Subcommittee concluded that the marketing practices of
14    Defendant and other booster seat manufacturers were misleading with respect to
15    safety. In particular, the Subcommittee made the following findings concerning
16    KidsEmbrace:
17                      •   “. . . KidsEmbrace . . . deceptively market their booster seats
                            as ‘side-impact tested.’ The manufacturers have created their
18                          own weak testing conditions, which do not even involve an
                            impact. The tests do not measure occupant safety. Instead,
19                          the manufacturers grade their booster seats’ performance on a
                            standard that it [sic] nearly impossible to fail.” 26
20
                        •   KidsEmbrace’s “marketing [of] booster seats as ‘side-impact
21                          tested,’ under these circumstances misleads consumers into
                            believing that the booster seats passed meaningful impact
22                          tests, which they did not. It appears from simulations with
23    24
         U.S. House. Committee on Oversight and Reform. Subcommittee on Economic
      and Consumer Policy. Booster Seat Manufacturers Give Parents Dangerous
24    Advice: Misleading Claims, Misleading Safety Testing, and Unsafe
      Recommendations to Parents About When They Can Transition Their Children
25    from Car Seats to Booster Seats. (116th Congress). Text from:
      https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-12-
26    10%20Subcommittee%20on%20Economic%20and%20Consumer%20Policy%20S
      taff%20Report%20on%20Booster%20Seat%20Investigation.pdf. Accessed:
27    12/10/20.
      25
         Id.
28    26
         Id.
                                    CLASS ACTION COMPLAINT
                                               17
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 18 of 33 Page ID #:18




1                            test dummies that side-impact collisions would result in
                             severe injuries to children.” 27
2
                         •   “KidsEmbrace falsely claims that all of its booster seat
3                            models are side-impact tested, when in fact they are not.”
4                        •   Although KidsEmbrace “advertised [its] booster seats as
                             ‘Side-impact tested,’ they were not. … [KidsEmbrace] tests
5                            merely involve a booster seat on a bench moving sideways at
                             20 miles per hour and then decelerating without impact.” 28
6
                         •   KidsEmbrace admitted in a response letter to the
7                            Subcommittee that it does not side-impact test its booster
                             seats at all. Yet, on its website, KidsEmbrace gives the
8                            misleading impression that all of its seats, including boosters,
                             are side-impact tested. KidsEmbrace tells consumers,
9                            “KidsEmbrace products have tested for side impact
                             environments suggested by the National Highway Traffic
10                           Safety
                             Administration (NHTSA), something the competition doesn’t
11                           do.”43 The statement purports to cover all KidsEmbrace
                             products, but it applies only to a limited range of
12                           combination booster seats that convert from a car seat with a
                             5-point harness to a booster seat, and those combination seats
13                           are only tested in the harness configuration, not the booster
                             configuration.” 29
14
                     The Subcommittee also observed that consumers reasonably rely on
15
      the deceptive marketing practices of KidsEmbrace and other booster seat
16
      manufacturers: “When manufacturers claim that a booster seat is “side-impact
17
      tested,” a consumer would believe that the booster seat went through a realistic
18
      crash simulation that showed that the booster seat meaningfully protected the
19
      occupant from injury.” 30
20
      V.         TOLLING AND ESTOPPEL OF STATUTE OF LIMITATIONS
21
                     KidsEmbrace had actual knowledge for several years that the
22
      marketing, packaging, and labeling of its Booster Seats was deceptive and
23
      misleading because its internal and undisclosed side-impact tests confirm that the
24
      Booster Seats pose serious safety risks to children, there are no government-issued
25
26
      27
           Id.
27    28
           Id.
      29
           Id.
28    30
           Id.
                                    CLASS ACTION COMPLAINT
                                                18
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 19 of 33 Page ID #:19




1     side-impact safety standards that the Booster Seats could meet or exceed, and
2     KidsEmbrace devised its own side-impact standards without regard to safety.
3              a. Continuing Act Tolling
4                  Beginning in 2002, KidsEmbrace continuously marketed and sold the
5     Booster Seats to unsuspecting parents and caregivers. KidsEmbrace continuously
6     represented these Booster Seats as safe for children weighing as little as 30 pounds
7     and as having been tested and found to be safe in a side-impact crash. By
8     continuously repeating these false representations and failing to disclose that the
9     Booster Seats were unsafe for children weighing less than 40 pounds, were not
10    tested to ensure safety in a side-impact collision, and were in fact inherently unsafe
11    in a side-impact crash (exposing children to great risk of injury and death),
12    KidsEmbrace engaged in a continuing wrong sufficient to render inapplicable any
13    statute of limitations that KidsEmbrace might seek to apply.
14                 Thus, at all relevant times, KidsEmbrace knew that it was concealing
15    and misrepresenting material facts and knew of the material dangers posed by the
16    Booster Seats but continued to tout the safety of these products in its marketing
17    and sales materials. Plaintiff and other Class members’ claims are not time barred.
18             b. Fraudulent Concealment Tolling
19                 KidsEmbrace had a duty to disclose to Plaintiff and the Class
20    members the true quality and nature of the Booster Seats and KidsEmbrace side-
21    impact testing, including that the Booster Seats were unsafe, that they are in fact
22    dangerous to children weighing less than 40 pounds or in a side-impact collision,
23    that KidsEmbrace side-impact testing did not establish the safety of the Booster
24    Seat, and that proper side-impact testing demonstrated the unsafe nature of the
25    Booster Seats in a side-impact collision.
26                 This duty to disclose arose, among other things, due to KidsEmbrace
27    representations that the Booster Seats were safe for children as small as 30 pounds
28    and in side-impact collisions.

                                    CLASS ACTION COMPLAINT
                                               19
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 20 of 33 Page ID #:20




1                   KidsEmbrace knew about these safety risks at all relevant times. Prior
2     to selling the Booster Seats, KidsEmbrace knew or, but for its extreme
3     recklessness, should have known that the Booster Seats posed a risk to children
4     weighing less than 40 pounds and were not safe in a side-impact collision and that
5     KidsEmbrace’s side-impact testing did not demonstrate that the Booster Seats were
6     safe in a side-impact collision.
7                   Despite its knowledge of the defective design and danger of the
8     products when used as intended, KidsEmbrace actively concealed this material
9     information from Plaintiff and other Class members. KidsEmbrace continued to
10    market the Booster Seats as safe for children weighing under 40 pounds and in
11    side-impact collisions and as having been tested for safety in a side-impact
12    collision, going so far as to mislabel the Booster Seats as “Side Impact Tested” at
13    all relevant times.
14                  KidsEmbrace actively concealed the dangers of the Booster Seats and
15    the true nature of their testing to continue to profit from their sale and prevent
16    Plaintiff and other Class members from seeking redress.
17                  Plaintiff and the other Class members justifiably relied on
18    KidsEmbrace to disclose the true nature of the products they purchased and the
19    true nature of KidsEmbrace’s testing, because the truth was not discoverable by
20    Plaintiff and the other Class members through reasonable efforts. Any applicable
21    statute of limitations has been tolled by KidsEmbrace’s knowledge, active
22    concealment, and denial of the facts alleged herein, which behavior is ongoing.
23              c. Discovery Rule Tolling
24                  Plaintiff and other Class members, through the exercise of reasonable
25    diligence, could not have discovered KidsEmbrace’s wrongdoing. KidsEmbrace
26    concealed and misrepresented the true nature of the Booster Seats and the safety
27    risks in their use.
28                  Until recently, KidsEmbrace was able to conceal the fact that it knew

                                    CLASS ACTION COMPLAINT
                                                20
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 21 of 33 Page ID #:21




1     its Booster Seats pose a serious safety risk to children, especially those weighing
2     less than 40 pounds, and that their testing in fact did not establish the safety of the
3     Booster Seats in a side-impact collision. Plaintiff, Class Members, and the public
4     at-large had no way of knowing these material facts until ProPublica published a
5     robust article exposing certain facts regarding the safety of booster seats on
6     February 6, 2020. While some of the information reported by ProPublica may have
7     been disclosed in connection with earlier, individual litigation, it was sealed by the
8     court or only available via a fee-based access system, such as CM/ECF, which the
9     average person typically does not know how to access or navigate.
10                 Plaintiff and Class Members could not have reasonably discovered the
11    true extent of KidsEmbrace’s illegal conduct until ProPublica published the
12    aforementioned article on February 6, 2020. Nor could Plaintiff and other Class
13    members have known of facts that would have caused a reasonable person to
14    suspect that KidsEmbrace knowingly failed to disclose material information about
15    the dangers of the Booster Seats or the inadequacy of its testing to U.S. consumers.
16                 As such, no potentially relevant statute of limitations should be
17    applied.
18               d. Estoppel
19                 KidsEmbrace was under a continuous duty to disclose to Plaintiff and
20    other Class members that the Booster Seats were not safe for children weighing
21    less than 40 pounds, that the Booster Seats were not safe in the event of a side-
22    impact collision, and that KidsEmbrace’s testing did not establish that the Booster
23    Seats were safe in a side-impact collision.
24                 KidsEmbrace knowingly, affirmatively, and actively concealed the
25    true nature, quality, and character of the Booster Seats and KidsEmbrace’s testing
26    from Plaintiff and other members of the Class.
27                 Thus, KidsEmbrace is estopped from relying on any statutes of
28    limitations in defense of this action.

                                     CLASS ACTION COMPLAINT
                                                21
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 22 of 33 Page ID #:22




1     VI.   CLASS ACTION ALLEGATIONS
2                  Plaintiff brings this action on behalf of herself and on behalf of all other
3     members of the general public similarly situated, and thus seeks class certification
4     under Federal Rule of Civil Procedure 23 of the following class (the “Nationwide
5     Class”) and subclass (the “North Carolina Subclass”), collectively, the “Classes”:
6           Nationwide Class: All persons within the United States who purchased a
7           KidsEmbrace Booster Seat from the beginning of any applicable limitations
8           period through the date of class certification.
9           North Carolina Subclass: All persons in the state of North Carolina who
10          purchased a KidsEmbrace Booster Seat from the beginning of any applicable
11          limitations period through the date of class certification.
12                 Excluded from the Classes are KidsEmbrace and any entities in which
13    KidsEmbrace or its parents, subsidiaries or affiliates have a controlling interest,
14    and KidsEmbrace’s member(s), manager, officers, agents, and employees. Also
15    excluded from the Classes are the judges (district judge and magistrate judge)
16    assigned to this action, members of the judges’ staff, and any member of the
17    judges’ immediate family.
18                 Plaintiff reserves the right to amend the definitions of the Classes and
19    add subclasses if discovery and further investigation reveal that the Classes should
20    be narrowed, expanded, or otherwise modified.
21                 Numerosity. Members of the Classes are so numerous and
22    geographically dispersed that joinder of all members is impracticable. At all
23    relevant times, millions of KidsEmbrace Booster Seats were sold to millions of
24    individual customers.
25                 Typicality. Plaintiff’s claims are typical of the claims of the other
26    members of the Classes because, among other things, Plaintiff and the other class
27    members were injured through the substantially uniform misconduct by
28    KidsEmbrace. Plaintiff is advancing the same claims and legal theories on behalf

                                    CLASS ACTION COMPLAINT
                                                22
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 23 of 33 Page ID #:23




1     of herself and all other class members, and there are no defenses that are unique to
2     Plaintiff. The claims of Plaintiff and of other class members arise from the same
3     operative facts and are based on the same legal theories.
4                  Ascertainability. Class members are readily identifiable from
5     information and records in the possession of KidsEmbrace and third-party
6     merchants like Amazon, Target, Walmart, Kmart, Costco, and Babies R Us.
7                  Adequacy. Plaintiff is an adequate representative of the Classes
8     because her interests do not conflict with the interests of the other class members
9     she seeks to represent. Plaintiff has retained counsel competent and experienced in
10    complex class action litigation and Plaintiff will prosecute this action vigorously.
11    The class members’ interests will be fairly and adequately protected by Plaintiff
12    and her counsel.
13                 Commonality. Questions of law and fact common to the members of
14    the Classes predominate over questions that may affect only individual class
15    members because KidsEmbrace acted on grounds generally applicable to the entire
16    Classes, thereby making damages with respect to the Classes as a whole
17    appropriate. Such generally applicable conduct is inherent in KidsEmbrace’s
18    wrongful actions. Questions of law and fact common to the Classes include, but are
19    not limited to:
20                      • Whether KidsEmbrace’s Booster Seats are unsafe for child
21                         occupants weighing less than 40 pounds;
22                      • Whether KidsEmbrace owed a duty of care to Plaintiff and
23                         members of the Classes;
24                      • Whether KidsEmbrace was negligent or grossly negligent in
25                         representing that the Booster Seats were safe for child
26                         occupants weighing less than 40 pounds;
27                      • Whether KidsEmbrace was negligent or grossly negligent in
28                         representing the Booster Seats were side-impact tested and safe;

                                     CLASS ACTION COMPLAINT
                                                23
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 24 of 33 Page ID #:24




1                    • Whether KidsEmbrace represented through advertising,
2                       marketing, and labeling that the Booster Seats were safe for
3                       child occupants weighing less than 40 pounds and/or safe in a
4                       side-impact crash;
5                    • Whether KidsEmbrace acted to conceal that the Booster Seats
6                       are unsafe for children under 40 pounds;
7                    • Whether KidsEmbrace acted to conceal that the Booster Seats
8                       are unsafe in side-impact crashes and that its side-impact testing
9                       did not show that the Booster Seats were safe in side-impact
10                      collisions;
11                   • Whether KidsEmbrace’s failure to disclose the safety risks
12                      posed by use of the Booster Seats and the inadequacy of its
13                      testing was unfair, deceptive, fraudulent, or unconscionable;
14                   • Whether KidsEmbrace’s representations and/or omissions in
15                      advertising, marketing, and labeling are likely to mislead a
16                      reasonable consumer;
17                   • Whether KidsEmbrace knew that its representations and/or
18                      omissions in advertising, marketing, and labeling were false,
19                      deceptive, or misleading;
20                   • Whether KidsEmbrace engaged in unlawful, fraudulent, or
21                      unfair business practices;
22                   • Whether KidsEmbrace violated statutes and/or common law as
23                      described herein;
24                   • Whether KidsEmbrace was unjustly enriched at the expense of
25                      Plaintiff and Class Members;
26                   • Whether KidsEmbrace should be ordered to disgorge all or part
27                      of the ill-gotten profits it received from the sales of the Booster
28                      Seats;

                                  CLASS ACTION COMPLAINT
                                              24
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 25 of 33 Page ID #:25




1                     • Whether KidsEmbrace breached express warranties to Plaintiff
2                        and Class Members;
3                     • Whether Plaintiff and the other Class members are entitled to
4                        damages, and in what amount; and
5                     • Whether Plaintiff and the other Class members are entitled to
6                        declaratory or injunctive relief.
7                  Predominance and Superiority. Questions of law and fact common
8     to the members of the Classes predominate over questions that may affect only
9     individual class members because KidsEmbrace acted on grounds generally
10    applicable to the entire Classes, thereby making damages with respect to the
11    Classes as a whole appropriate. Such generally applicable conduct is inherent in
12    KidsEmbrace’s wrongful actions. Thus, a class action is superior to any other
13    available means for the fair and efficient adjudication of this controversy, and no
14    unusual difficulties are likely to be encountered in the management of this matter
15    as a class action. The damages, harm, or other financial detriment suffered
16    individually by Plaintiff and the other members of the Classes are relatively small
17    compared to the burden and expense that would be required to litigate their claims
18    on an individual basis against KidsEmbrace, making it impracticable for class
19    members to individually seek redress for KidsEmbrace’s wrongful conduct. Even
20    if class members could afford individual litigation, the court system could not.
21    Individualized litigation would create a potential for inconsistent or contradictory
22    judgments and increase the delay and expense to all parties and the court system.
23    By contrast, the class action device presents far fewer management difficulties and
24    provides the benefits of single adjudication, economies of scale, and
25    comprehensive supervision by a single court.
26                 Declaratory and Injunctive Relief. KidsEmbrace will continue to
27    commit the unlawful practices alleged herein, and class members will remain at an
28    unreasonable and serious safety risk as a result of the Booster Seats. KidsEmbrace

                                    CLASS ACTION COMPLAINT
                                               25
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 26 of 33 Page ID #:26




1     has acted or refused to act on grounds generally applicable to Plaintiff and the
2     other members of the Classes, thereby making appropriate final injunctive relief
3     and declaratory relief, as requested in the Prayer for Relief below, with respect to
4     the members of the Classes as a whole.
5                  Further, KidsEmbrace has acted or refused to act on grounds generally
6     applicable to the Classes and, accordingly, final injunctive or corresponding
7     declaratory relief with regard to the members of the Classes as a whole is
8     appropriate under Federal Rules of Civil Procedure.
9     VII. CLAIMS FOR RELIEF
10                                         COUNT I
11                                COMMON LAW FRAUD
12                     (On Behalf of Plaintiff and the Nationwide Class
13                             against Defendant KidsEmbrace)
14                 Plaintiff repeats and realleges alleged paragraphs 1 through 88, as if
15    fully alleged.
16                 Plaintiff asserts this claim for common law fraud on an affirmative
17    misrepresentation theory on behalf of herself and the Nationwide Class against
18    KidsEmbrace.
19                 As detailed above, KidsEmbrace made false or misleading statements
20    to Plaintiff and class members regarding the safety of the Booster Seats, including
21    age and weight limits, and the side-impact testing. These misrepresentations
22    include:
23                     • Misrepresenting that the Booster Seats are safe for children who
24                        weigh as little as 30 pounds;
25                     • Misrepresenting that the Booster Seats are “SIDE IMPACT
26                        TESTED” and provide side-impact protection;
27                     • Misrepresenting that KidsEmbrace’s Booster Seats are
28                        “engineered and tested and crash tested to meet or exceed U.S.

                                    CLASS ACTION COMPLAINT
                                               26
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 27 of 33 Page ID #:27




1                         safety standards”;
2                     • Misrepresenting that KidsEmbrace’s Booster Seats are
3                         subjected to “a combination of the most rigorous crash tests that
4                         helps to protect your child in frontal, side, rear, and rollover
5                         crashes”; and
6                     • Misrepresenting that the headrest on the Booster Seats “helps
7                         keep your child secure” in a side-impact collision.
8                  KidsEmbrace made these statements through, among other things,
9     labels on the Booster Seats and on the packaging that described the equipment and
10    features of the Booster Seats, and in the owners’ manuals, warranty booklets,
11    product brochures, advertisements, and other promotional materials for the Booster
12    Seats.
13                 KidsEmbrace’s representations were false and misleading because:
14    (a) the Booster Seats are not safe for use by children under four years or 40
15    pounds; (b) KidsEmbrace’s own testing showed that use by such children makes
16    them susceptible to serious bodily injury or death in the event of a car crash; (c) the
17    Booster Seats do not meet or exceed federal side-impact safety standards, because
18    no such standards exist; (d) KidsEmbrace’s testing does not show that the Booster
19    Seats would provide any appreciable safety to its child occupants in the event of a
20    side-impact crash; and (e) the headrest on the Booster Seats does not help keep
21    child occupants secure in a side-impact collision.
22                 KidsEmbrace knew the representations were false and intended that
23    Plaintiff and Class members rely on them.
24                 These misrepresentations were material to Plaintiff’s and Class
25    members’ decision to acquire the Booster Seats.
26                 Plaintiff and members of the Nationwide Class and the State
27    Subclasses justifiably relied on KidsEmbrace’s misrepresentations of material facts
28    regarding the Booster Seats, as described above.

                                    CLASS ACTION COMPLAINT
                                                27
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 28 of 33 Page ID #:28




1                  Plaintiff decided to purchase a Booster Seat based in part on the
2     KidsEmbrace’s representations regarding the safety of the Booster Seats and the
3     specifications.
4                  KidsEmbrace’s conduct showed malice, motive, and a reckless
5     disregard of the truth such that an award of punitive damages is appropriate.
6     Because KidsEmbrace’s deceptive and unfair conduct is ongoing, injunctive relief
7     is necessary and proper.
8                                           COUNT II
9                                        QUASICONTRACT
10                      (On Behalf of Plaintiff and the Nationwide Class
11                               against Defendant KidsEmbrace)
12                 Plaintiff repeats and realleges paragraphs 1 through 88, and 91
13    through 98, as if fully alleged.
14                 Plaintiff brings this count on behalf of herself and members of the
15    Nationwide Class.
16                 KidsEmbrace knowingly accepted and enjoyed the benefits of Plaintiff
17    and class members’ purchasing or causing the purchase of Booster Seats.
18                 KidsEmbrace should not be able to retain the benefit of the funds paid
19    because the members of the Classes rendered payment with the expectation that the
20    Booster Seats would be as represented and warranted—a well-designed product that
21    was thoroughly tested and provided safety in a side-impact car crash.
22                 KidsEmbrace misrepresented and omitted material facts regarding the
23    actual dangers posed by the flawed design of the Booster Seat, the meaningless
24    side-impact testing of the Booster Seats, and the illusory protection provided by the
25    Booster Seats in a side-impact car crash. Through those misrepresentations and
26    omissions, the Plaintiff and members of the Classes purchased the Booster Seats
27    through which KidsEmbrace profited.
28                 Equity dictates that KidsEmbrace’s ill-gotten gains be disgorged, and

                                     CLASS ACTION COMPLAINT
                                               28
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 29 of 33 Page ID #:29




1     that the Plaintiff and members of the Classes are entitled to restitution.
2                                          COUNT III
3                         NEGLIGENT MISREPRESENTATION
4                      (On Behalf of Plaintiff and the Nationwide Class
5                              against Defendant KidsEmbrace)
6                  Plaintiff repeats and realleges paragraphs 1 through 88, 91 through 98,
7     and 101 through 104, as if fully alleged.
8                  Plaintiff brings this count on behalf of herself and members of the
9     Nationwide Class.
10                 At all relevant times, KidsEmbrace represented to the public in its
11    websites, marketing materials, and packaging of the Booster Seats that the products
12    were safe, thoroughly tested, and provided a safety benefit in side-impact car
13    crashes.
14                 KidsEmbrace’s representations were material to the purchasing
15    decisions of Plaintiff and Class members.
16                 Plaintiff relied on KidsEmbrace’s misrepresentations in purchasing
17    and using the Booster Seats.
18                 At the time of sale, KidsEmbrace should have known that these
19    representations about the safety of the Booster Seats were false.
20                 Based on these representations of material fact, KidsEmbrace had a
21    duty to disclose the truth about the safety characteristics of the Booster Seats and
22    the lack of any federal side-impact testing standards. Despite this duty,
23    KidsEmbrace failed to exercise reasonable care or competence in communicating
24    information regarding the testing design and safety of the Booster Seats to Plaintiff
25    and Class members.
26                 These misrepresentations were made uniformly to the consuming
27    public, including the members of the Classes. Plaintiff and members of the Classes
28    relied on KidsEmbrace’s misrepresentations, and would not have purchased and/or

                                     CLASS ACTION COMPLAINT
                                                  29
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 30 of 33 Page ID #:30




1     owned a Booster Seat had KidsEmbrace not made the misrepresentations about its
2     design, safety and testing.
3                  As a result of KidsEmbrace’s negligent misrepresentations concerning
4     the Booster Seat, Plaintiff and members of the Classes have been damaged.
5                                         COUNT IV
6                         VIOLATIONS OF NORTH CAROLINA
7                UNFAIR AND DECEPTIVE TRADE PRACTICES ACT
8                              N.C. Gen. Stat. §§ 75-1.1, et seq.
9      (On behalf of Plaintiff and the Nationwide Class, or in the alternative the North
10                   Carolina Subclass, against Defendant KidsEmbrace)
11                 Plaintiff repeats and realleges paragraphs 1 through 88, 91 through 98,
12    101 through 104, and 107 through 113 as if fully alleged.
13                 Plaintiff brings this count on behalf of herself and members of the
14    Nationwide Class, or in the alternative, on behalf of herself and members of the
15    North Carolina Subclass.
16                 At all times relevant herein, KidsEmbrace was engaged in commerce
17    in the State of North Carolina.
18                 The conduct of KidsEmbrace as set forth herein is unethical,
19    oppressive, unscrupulous, and substantially injurious to the consumers of North
20    Carolina; and has the capacity and tendency to deceive the average consumer.
21                 KidsEmbrace’s false, misleading and deceptive statements and
22    representations of fact were and are directed to consumers.
23                 KidsEmbrace’s false, misleading and deceptive statements and
24    representations of fact were and are likely to mislead a reasonable consumer acting
25    reasonably under the circumstances.
26                 KidsEmbrace’s false, misleading and deceptive statements and
27    representations of fact have resulted in consumer injury or harm to the public
28    interest

                                    CLASS ACTION COMPLAINT
                                              30
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 31 of 33 Page ID #:31




1                    Plaintiff and class members have been injured because: (a) they would
2     not have purchased the Booster Seats had they known that the Booster Seats were
3     not safe for children weighing less than 40 pounds and had not been side-impact-
4     tested; (b) they paid a price premium for the Booster Seats based on
5     KidsEmbrace’s false and misleading statements; and (c) the Booster Seats did not
6     have the characteristics and benefits as promised.
7                    As a result of KidsEmbrace’s false, misleading, and deceptive
8     statements and representations of fact, Plaintiff and class members have suffered
9     economic injuries.
10                   Plaintiff and class members suffered an ascertainable loss caused by
11    KidsEmbrace’s misrepresentations because they paid more for the Booster Seats
12    than they would have had they known the truth about the Booster Seats.
13                   The above-described conduct violated N.C. Gen. Stat. § 75-1.19(a),
14    including:
15              A.      Representing that goods or services have sponsorship, approval,
16                      characteristics, ingredients, uses, benefits, or quantities that they do
17                      not have;
18              B.      Representing that goods or services are of a particular standard,
19                      quality, or grade, or that goods are of a particular style or model, if
20                      they are of another; and
21              C.      Advertising goods or services with intent not to sell them as
22                      advertised.
23                   As a result, Plaintiff and class members have been damaged in an
24    amount to be proven at trial, but not less than either the purchase price of the
25    Booster Seats or the difference in value between Booster Seats as advertised and
26    the Booster Seats as actually sold.
27                   Plaintiff and class members suffered actual injury as a result of
28    KidsEmbrace’s unfair actions.

                                      CLASS ACTION COMPLAINT
                                                   31
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 32 of 33 Page ID #:32




1                  Plaintiff and class members seek all monetary and non-monetary
2     relief allowed by law, including actual damages, restitution, injunctive relief,
3     punitive damages, and reasonable attorneys’ fees and costs.
4                  KidsEmbrace’s actions were in or affecting commerce and constitute
5     unfair and deceptive trade practices, which are proscribed by Chapter 75 of the
6     North Carolina General Statutes.
7                  Plaintiff and class members have been damaged and are entitled to
8     recover treble damages and attorneys’ fees incurred in this action.
9                                  PRAYER FOR RELIEF
10    WHEREFORE, Plaintiff, individually and on behalf of the other members of the
11    Classes, respectfully requests that this Court enter an Order:
12       a. Certifying the Nationwide Class and/or the North Carolina Subclass and
13          appointing Plaintiff as the Class Representative, and appointing Plaintiff’s
14          Counsel as Class Counsel under Rule 23 of the Federal Rules of Civil
15          Procedure;
16       b. Declaring that KidsEmbrace’s failure to disclose the dangers of the Booster
17          Seat was negligent, deceptive, unfair, and unlawful;
18       c. Finding that KidsEmbrace’s conduct was negligent, deceptive, unfair, and
19          unlawful as alleged herein;
20       d. Finding that KidsEmbrace’s conduct was in violation of the statutes and
21          common law referenced herein;
22       e. Awarding Plaintiff and the other class members actual, compensatory, and
23          consequential damages;
24       f. Awarding Plaintiff and the other class members statutory damages, treble
25          damages, and penalties, as allowed by law;
26       g. Awarding Plaintiff and the other class members restitution and
27          disgorgement;
28       h. Awarding Plaintiff and the other class members pre-judgment and post-

                                    CLASS ACTION COMPLAINT
                                               32
     Case 2:21-cv-01830-CBM-JPR Document 1 Filed 02/26/21 Page 33 of 33 Page ID #:33




1            judgment interest;
2        i. Awarding Plaintiff and the other class members reasonable attorneys’ fees
3            costs and expenses; and
4        j. Granting such other relief as the Court deems just and proper.
5
6                                 JURY TRIAL DEMANDED
7            Plaintiff demands a trial by jury of all claims in this Class Action Complaint
8     so triable.
9     Dated: February 26, 2021               Respectfully submitted,
10
                                             /s/ Christopher L. Rudd
11                                           THE RUDD LAW FIRM
                                             Christopher L. Rudd (SBN 130713)
12                                           E-mail: clrudd@ruddlawla.com
                                             4650 Sepulveda Boulevard, Suite 205
13                                           Sherman Oaks, CA 91403
                                             Tel.: 310.663.0705
14                                           Fax: 310.359.0258
15                                           Gary E. Mason*
                                             E-mail: gmason@masonllp.com
16                                           Danielle Perry (SBN 292120)
                                             E-mail: dperry@masonllp.com
17                                           MASON LIETZ & KLINGER LLP
                                             5101 Wisconsin Avenue NW
18                                           Suite 305
                                             Washington, D.C. 20016
19                                           Tel: (202) 429-2290
                                             Fax: (202) 42902294
20
                                             Melissa R. Emert*
21                                           E-mail: memert@kgglaw.com
                                             Gary S. Graifman*
22                                           E-mail: ggraifman@kgglaw.com
                                             KANTROWITZ, GOLDHAMER &
23                                           GRAIFMAN, P.C.
                                             747 Chestnut Ridge Road
24                                           Chestnut Ridge, New York 10977
                                             Telephone: (845) 356-2570
25                                           Facsimile: (845) 356-4335
26                                           Counsel for Plaintiff
                                             *Pro hac vice anticipated
27
28
                                    CLASS ACTION COMPLAINT
                                               33
